Citation Nr: 1446805	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  09-17 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

2.  Entitlement to service connection for a dental disorder for compensation purposes.

3.  Entitlement to service connection for a dental disorder for treatment purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend

ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to August 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In January 2012, the Veteran and his friend testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In May 2012, the Board remanded the case for additional development and it now returns for further appellate review.  At such time, the issue of entitlement to service connection for a bilateral knee disorder was also on appeal; however, in a November 2012 rating decision, the agency of original jurisdiction (AOJ) granted service connection for left and right knee pain associated with patellofemoral syndrome.  As such represents a full grant of the benefit sought with respect to a bilateral knee disorder, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).  

The Board observes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of the Veteran's representative's September 2014 Appellant's Post-Remand Brief, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The issues of entitlement to service connection for an acquired psychiatric disorder and a dental disorder for treatment purposes are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  During service, the Veteran's teeth numbered 19 and 31 were extracted.

2.  The Veteran does not have tooth loss resulting from loss of substance of the body of the maxilla or mandible.

3.  The Veteran does not have a disability for which service connection for a dental disorder for compensation purposes can be granted.


CONCLUSION OF LAW

The criteria for service connection for a dental disorder for compensation purposes are not met.  38 U.S.C.A. §§ 1110, 1712, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.381, 4.150, 17.161 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable AOJ decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in May 2007, sent prior to the initial unfavorable rating decision issued in October 2007, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for a dental disorder, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records, post-service private and VA treatment records dated through February 2013, and Social Security Administration (SSA) records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded a VA examination in July 2012 with respect to the issue decided herein.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as it is predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a dental examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

As noted previously, in May 2012, the Board remanded the case for additional development, to include obtaining updated VA treatment records and SSA records, and affording the Veteran a dental examination.  As discussed in the preceding paragraphs, VA treatment records dated through February 2013 and SSA records have been obtained and the Veteran was afforded a VA examination in July 2012 so as to determine the nature and etiology of his dental disorder in accordance with the May 2012 remand directives.  Therefore, the Board finds that the AOJ has substantially complied with the May 2012 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in January 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the January 2012 hearing, the undersigned identified the issue on appeal.  Also, information was solicited regarding the Veteran's in-service dental treatment he alleges resulted in his current dental disorder, the type and onset of symptoms, and his contention that his military service caused his disorder.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion raised the possibility that there were outstanding treatment records available from VA and SSA, the Board remanded the issue in May 2012 in order to obtain such records.  Additionally, while on remand, the Veteran was afforded a VA examination in May 2012 so as to determine the nature and etiology of his dental disorder.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that his current dental problems are the result of a tooth extraction during service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in § 17.161 of this chapter, but not for purposes of compensation.  See 38 C.F.R. § 3.381(a)

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible without loss of continuity.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Compensation is only available for loss of teeth, where the lost masticatory surface cannot be restored by suitable prosthesis, if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for a dental disorder for compensation purposes is not warranted.

Service medical records show that the Veteran teeth numbered 19 and 31 were extracted during service.  It was also noted that the Veteran had a high plaque score and bleeding gums.  However, no injury or bone loss was noted.

The Veteran was afforded a VA examination in July 2012.  The examiner stated that she reviewed the claims file.  She noted that the Veteran had periodontal disease and partial edentulism due to periodontal disease.  The Veteran reported to the examiner that he had dental trauma to the jaw from the extraction of the lower right molar.  He claimed this incident caused his other teeth to "push out their sockets."  He stated that the dentist had to cut his gums for the surgery and remove bone.  He had not seen a dentist in over 20 years and extracted his own teeth as they became loose.  The Veteran's remaining teeth are numbers 2, 4, 6, 17, 18, and 20-27.  The examiner noted that the Veteran has not lost any part of the mandible or mandibular ramus.  He has not lost condyle of the mandible or coronoid process of the mandible, and he has not had an injury resulting in malunion or nonunion of the mandible.  He has not lost any part of the maxilla or the hard palate, and he has not had an injury resulting in malunion or nonunion of the maxilla.  The examiner stated that the Veteran's loss of teeth is not due to loss of substance of body of maxilla or mandible without loss of continuity.  She stated that his loss of teeth is due to periodontal disease.  The examiner concluded that the Veteran's dental conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Her rationale was that there is no indication of any complications of the extraction of tooth number 31 in the Veteran's treatment records.  There is, however, clear documentation of his active periodontal disease and poor oral hygiene.  She stated that his loss of teeth and partial edentulism has been due to chronic periodontal disease.

While service connection may be established for treatment purposes for replaceable missing teeth and periodontal disease, the regulations listed above clearly prohibit service connection for purposes of compensation where the disability involves replaceable missing teeth or periodontal disease.  As neither condition is recognized by the applicable regulations as a disability for which VA compensation may be granted, the Veteran's claim is not warranted.  See 38 C.F.R. § 3.381 (periodontal disease is not a disability for compensation purposes).  With regard to any characterization by the Veteran that he sustained trauma to the mouth or teeth during service, in fact the record reflects that he underwent routine dental work, as determined by the July 2012 VA examiner.  His dental problems were not due to any in-service trauma, nor due to combat.  Additionally, there is no evidence that the Veteran was a prisoner of war.  See 38 C.F.R. § 3.381(b).  The only dental treatment rendered was for periodontal disease and missing teeth.  Service connection for missing teeth and periodontal disease for compensation purposes is not legally permitted, and to that extent, as a matter of law this claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

As noted, there was no evidence of any in-service dental trauma which resulted in residuals, additional loss of teeth, malunion or nonunion of the maxilla, or loss of body of the maxilla or mandible.  See generally, VAOPGCPREC 5-97; 38 C.F.R. § 4.150, Diagnostic Codes 9913-9916.  Consequently, there is no basis for entitlement to service connection for a dental disorder for compensation purposes.


ORDER

Service connection for a dental disorder for compensation purposes is denied.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As noted above, in May 2012, the Board remanded the claim for service connection for an acquired psychiatric disorder, to include depression, to afford him a VA examination.  The Board requested that the examiner identify all current acquired psychiatric disorders found to be present and offer an opinion as to whether it is at least as likely as not that any currently diagnosed acquired psychiatric disorder is related to the Veteran's military service.  Thereafter, the Veteran underwent a VA mental disorders examination in July 2012.  Following a detailed review of the record, an interview with the Veteran, and a mental status examination, the examiner found that the Veteran had current diagnoses of depressive disorder and antisocial personality disorder.  The examiner stated that the Veteran's depressive disorder was less likely as not due to military service and provided a detailed rationale.  However, he did not offer an opinion regarding the Veteran's diagnosis of antisocial personality disorder.

In this regard, generally, a personality disorder is not eligible for service connection, as it is not considered a disease or injury for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, such condition may be service-connected if it is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).  Therefore, the Board finds that an addendum opinion is required which addresses whether the Veteran's antisocial personality disorder was subject to, or aggravated by, a superimposed disease or injury during service that resulted in additional disability.   

The Board also finds that a remand is necessary with regard to the claim for service connection for a dental disorder for treatment purposes.  In the May 2012 remand, the Board instructed the AOJ to conduct appropriate notification and development relevant to the Veteran's claim for outpatient dental treatment.  The AOJ was also instructed to adjudicate such claim.  The Board notes that the AOJ has not sent the Veteran appropriate VCAA notification as directed in the May 2012 remand.  Such should be accomplished on remand.

The Board also finds that the Veteran's claim for treatment has not been properly adjudicated despite the determination in the February 2013 supplemental statement of the case that service connection for a dental disorder, "to include for purposes of entitlement to dental treatment" was not warranted.  In this regard, effective February 29, 2012, VA amended its adjudication regulations regarding service connection of dental conditions for treatment purposes under 38 C.F.R. § 3.381.  The amendments clarify existing regulatory provisions and reflect the respective responsibilities of the Veterans Health Administration (VHA) and the Veterans Benefits Administration (VBA) in making determinations that concern eligibility for dental treatment, including that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines a Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests VBA make a determination, as to certain listed questions, including whether the Veteran has a compensable or noncompensable service-connected dental condition or disability, whether the dental condition or disability is a result of combat wounds, and whether the dental condition or disability is a result of service trauma.  See Final Rule, Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012).  As the Veteran's claim of entitlement to service connection for a dental disorder for the purposes of receiving VA outpatient dental treatment has not yet been properly considered, a remand for this action is necessary as the Board's consideration of this issue in the first instance would result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (when the Board addresses in a decision a question that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice and opportunity to respond and, if not, whether the claimant will be prejudiced thereby).   

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the issue of entitlement to service connection for a dental disorder for treatment purposes, including the relevant dental regulations outlining the Veteran's ability to receive service connection for dental treatment purposes.

2.  Adjudicate the issue of entitlement to service connection for a dental disorder for the purpose of obtaining VA outpatient dental treatment, to include forwarding the claim to VHA to the extent indicated by the new regulation.

3.  Return the record to the VA examiner who conducted the Veteran's July 2012 mental disorders examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the record and the Remand have been reviewed.  If the July 2012 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  The examiner is requested to provide the following opinion regarding the etiology of the Veteran's personality disorder:

Is it at least as likely as not that the Veteran's antisocial personality disorder was subject to, or aggravated by, a superimposed disease or injury during service that resulted in additional disability?  If so, please identify the additional disability.

The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


